11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT


Robert Pando III,                                * From the County Court at Law No. 2
                                                   of Ector County, Texas
                                                   Trial Court No. 14-4702.

Vs. No. 11-16-00126-CR                           * August 31, 2016

The State of Texas,                              * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Wright, C.J.,
                                                   Willson, J., and Bailey, J.)

      This court has considered Robert Pando III’s motion to dismiss his appeal
and concludes that the motion should be granted. Therefore, in accordance with
this court’s opinion, the appeal is dismissed.